DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patents 10,555,397 B1, U.S Patents 10,779,371 B1, U.S Patents 10,492,264 B1, U.S Patents 10,512,133 B1 and U.S Patents 10,721,802 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive
Applicant argues that reference that Van de Ven et al [US 2013/0002157 A1] in view of Allen et al [US 2016/0290573 A1] does not teach or discloses “wherein the second unsaturated light has a spectral power distribution is 100% for wavelengths between 621 nm to 660 nm, and between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm” (see page 3-4)
Examiner disagrees:
As clearly explained on office action mailed on 08/11/2021 and in This office action, Allen discloses wherein the second unsaturated light has a spectral power distribution is 100% for wavelengths between 621 nm to 660 nm (Fig. 8, 802 and 100 & Paragraph [0073]), and between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm (Fig. 8, 802 and 100); 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (a spectral power distribution is 100% for wavelengths between 621 nm to 660 nm)][AltContent: textbox (between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm)]
    PNG
    media_image1.png
    792
    548
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1] in view of Allen et al [US 2016/0290573 A1].
In regards to claim 1. Van de Ven discloses a method of generating white light (Paragraph [0006]), the method comprising: 
producing light (Fig. 8, 11d & Paragraph [0074]) from a first light emitting diode ("LED") string that comprises a blue LED with a peak wavelength of between about 405nm and about 470nm (Paragraph [0072]); 
producing light (Fig. 8, 12d & Paragraph [0074]) from a second light emitting diode ("LED") string that comprises a blue LED with a peak wavelength of between about 405nm and about 470nm (Fig. 8, 12d & Paragraph [0074]); 
producing light (Fig. 8, 13 & Paragraph [0074]) from a third light emitting diode ("LED") string that comprises a blue LED with a peak wavelength of between about 405nm and about 470nm (Paragraph [0072]); 
passing the light produced by each of the first (Fig. 8, 11d & Paragraph [0074]), second (Fig. 8, 12d & Paragraph [0074]), and third (Fig. 8, 13 & Paragraph [0074]) LED strings through one of a plurality of respective luminophoric mediums (Paragraph [0010]) to produce a first unsaturated light (Fig. 8, 11d & Paragraph [0074]), a second unsaturated light (Fig. 8, 12d & Paragraph [0074]), and a third unsaturated light (Fig. 8, 13 & Paragraph [0074]), respectively; 
combining the first unsaturated light (Fig. 8, 11d & Paragraph [0074]), the second unsaturated light (Fig. 8, 12d & Paragraph [0074]), and the third unsaturated light (Fig. 8, 13 & Paragraph [0074]) together into a fourth unsaturated light (Paragraph [0006 & 0051]); 
wherein fourth unsaturated light (Paragraph [0072]) corresponds to at least one of a plurality of points (Paragraph [0061-71]) along a predefined path near the black body locus in the 1931 CIE Chromaticity Diagram (Paragraph [0011]) within a 7-step MacAdam ellipse (Paragraph [0046]) around any point on the black body locus having a correlated color temperature (Paragraph [0061-71]) between about 1800K and about 3200K (see Fig. 1, 2 and 4, 2000k to 10000K & Paragraph [0043-53]).
Van de Ven does not specify wherein the second unsaturated light has a spectral power distribution is 100% for wavelengths between 621 nm to 660 nm, and between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm; and
Allen discloses wherein the second unsaturated light has a spectral power distribution is 100% for wavelengths between 621 nm to 660 nm (Fig. 8, 802 and 100 & Paragraph [0073]), and between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm (Fig. 8, 802 and 100); 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (a spectral power distribution is 100% for wavelengths between 621 nm to 660 nm)][AltContent: textbox (between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm)]
    PNG
    media_image1.png
    792
    548
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with wherein the second unsaturated light has a spectral power distribution is 100% for wavelengths between 621 nm to 660 nm, and between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm for purpose of white LED lamps for use in illuminating retail merchandise items such as clothing, and retail merchandise settings, especially with respect to white and brightly colored garments or retail merchandise settings having a mixture of white and colored objects as disclosed by Allen (Paragraph [0008]) discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844